GARZA, Circuit Judge,
dissenting:
I respectfully dissent. In my opinion the arbitrator failed to apply the collective bargaining agreement by failing to recognize Florida Power's authority to establish and enforce rules to promote its management and working affairs as well as provide a safer workplace for its employees.
Waters was arrested at 3:00 A.M. on July 23, 1985 for driving under the influence of alcohol. He admitted the loaded .357 mag-nun pistol, box containing 22 .357 magnun shells, four packets of cocaine and various drug paraphernalia including three inhalers, Deering precision instrument scale, preparation system, pen cap, brown zipper pouch with mirror, bottle, spoon and snort tube were all his. Waters also admitted he had been involved in the distribution of illegal drugs for several weeks. He was charged with possession of cocaine, possession of drug paraphernalia, possession of a concealed weapon and driving under the influence.
Article II, section I of the Collective Bargaining Agreement states in pertinent part:
The Union recognizes that the management of the Company and the direction of the working affairs, including the right to hire, discipline, suspend, discharge, promote, demote or transfer, for sufficient and reasonable cause, to establish and enforce rules and regulations consistent with any applicable terms of this agreement, remain with and are vested in the Company; subject, however, to the employees’ rights for adjustment through the grievance procedure.
In June of 1985 Florida Power pursuant to its authority under the collective bargaining agreement, issued a policy on drug abuse. The purpose is “to assure a work environment that is free from illegal pos*684session and/or use of drugs or controlled substances.”
Any regular employee selling or delivering illegal drugs or controlled substances not prescribed by a licensed medical physician will be suspended pending investigation, should the employee be judged to have violated this provision of the policy, he or she will be discharged.
The policy is clear, straight forward and unambiguous. If you are selling or delivering illegal drugs you will be discharged regardless of where and when the violation occurs. In a situation where an unambiguous policy exists, the arbitrator’s task is largely limited to whether sufficient notice has been given to the employee and whether the policy is applied indiscriminately. The arbitrator was not requested to pass on either of these issues.
At arbitration Waters admitted he used and sold illegal drugs. He also stated he acquired his drug paraphernalia from a person who was assisting him in setting up his operation. Despite the express language of the drug policy, the evidence Florida Power had gathered to make its decision that sufficient and reasonable cause existed to dismiss Waters and the admission by Waters of using and selling illegal drugs, the arbitrator concluded “extenuating circumstances” were present and determined the dismissal was too severe. The extenuating circumstances included: Waters was not suspended from his employment until three weeks after his arrest; he offered to submit to a drug screen; and the state attorney, following Waters’ cooperation with the police in an effort to expose other drug dealers, dropped all charges, except driving under the influence.
Like the majority, I agree the determination of what is sufficient and reasonable cause is for the interpretation of the arbitrator. I differ however on the bounds of that interpretation.
[A]n arbitrator is confined to interpretation and application of the collective bargaining agreement; he does not sit to dispense his own brand of industrial justice. He may of course look for guidance from many sources, yet his award is legitimate only so long as it draws its essence from the collective bargaining agreements. When the arbitrator’s words manifest an infidelity to this obligation, courts have no choice but to refuse enforcement of the award.
United Steelworkers v. Enterprise Wheel & Car Corp., 363 U.S. 593, 597, 80 S.Ct. 1358, 1361, 4 L.Ed.2d 1424 (1960). Thus, an arbitrator may not hear evidence and come to his conclusion without interpreting and applying the collective bargaining agreement. The agreement gives Florida Power authority to “establish and enforce rules and regulations” to promote the management and working affairs of the Company. Therefore, Florida Power should be allowed to apply its strict drug policy.
The majority places weight on the fact Waters was not convicted of distributing illegal drugs. Whether Waters was convicted is of no relevance to whether Waters violated the drug policy. Evidence required for the “sufficient and reasonable cause” to dismiss an employee may not be equal to the “guilty beyond a reasonable doubt” required in a criminal prosecution. Certainly, if an employee is convicted of a crime which is grounds for dismissal that same evidence should be sufficient to establish casue for his dismissal. Nevertheless, Florida Power’s allegation that Waters’ violated its policy should be examined independently of the State of Florida’s allegation of criminal misconduct.
Although our courts may not overrule an arbitrator’s decision simply because the court believes its own interpretation of the contract would be a better one, Steelworkers v. Enterprise Wheel & Car Corp., 363 U.S. 593, 596, 80 S.Ct. 1358, 1360, 4 L.Ed.2d 1424 (1960), we have a responsibility to insure the rights of both parties to the arbitration have been properly recognized. Certainly, it is the policy of our federal courts to encourage settlements of labor disputes in arbitration proceedings, Id. but this does not mean our courts should fail to correct a decision of an arbitrator simply because we favor the resolution of labor *685disputes at the arbitration level. Our responsibility is to insure the arbitrator has not dispensed his own brand of industrial justice. The arbitrator’s decision must not be based on his perception of what he believes to be “fair” without applying the arbitration agreement. His real job here was to determine whether Florida Power had sufficient and reasonable cause to dismiss Waters, not whether Waters was a big volume drug dealer or whether Waters cooperated with law enforcement officials which resulted in a favorable disposition of his criminal charges. It is not within the arbitrator’s authority to decide whether he likes the terms of a collective bargaining agreement and change them to suit his decision. Local 342, United Automobile, Aerospace & Agricultural Implement Workers of America v. T.R.W., Inc., 402 F.2d 727 (6th Cir.1968) cert. denied, 395 U.S. 910, 89 S.Ct. 1742, 23 L.Ed.2d 223 (1969). The company adopted a strong policy against drug activities and was entitled to do so pursuant to the collective bargaining agreement. In my opinion, the arbitrator simply ignored the evidence and the authority Florida Power had under the collective bargaining agreement to make his decision that “extenuating circumstances” were present. The only punishment for distributing illegal drugs under the policy is dismissal. In adopting such a strict policy, Florida Power was concerned with preventing a more severe problem. There is no guarantee a drug dealer will stop at the gates of his employment. Water’s co-employees represent a fertile market for a drug dealer.
The Supreme Court recently reiterated that a court’s refusal to enforce an arbitration award for public policy reasons must be based on well “defined and dominant ... laws and legal precedents and not from general considerations of supposed public interests.” United Paperworkers Int’l v. Misco, Inc., — U.S. -, 108 S.Ct. 364, 373, 98 L.Ed.2d 286 (1987); W.R. Grace & Co. v. Rubber Workers, 461 U.S. 757, 766, 103 S.Ct. 2177, 2183, 76 L.Ed.2d 298 (1983); Muschany v. United States, 324 U.S. 49, 66, 65 S.Ct. 442, 451, 89 L.Ed. 744 (1945). My decision is limited to finding the arbitrator’s decision did not draw its essence from the collective bargaining agreement.
In conclusion, I would affirm the district court’s holding that the arbitrator’s award did not draw its essence from the collective bargaining agreement because he simply ignored the Company’s rights under the agreement and that the arbitrator dispensed his own brand of industrial justice by focusing on Waters’ post arrest conduct and not whether Florida Power had sufficient and reasonable cause to terminate his employment.